Matter of Jacob L. (Chasitiy P.) (2014 NY Slip Op 06918)
Matter of Jacob L. (Chasitiy P.)
2014 NY Slip Op 06918
Decided on October 14, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014Tom, J.P., Sweeny, Renwick, Andrias, Clark, JJ.


13218 13217

[*1] In re Jacob L., A Child Under the Age of Eighteen Years, etc.,
andChasitiy P., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.
Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for respondent.
Karen P. Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.
Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about November 7, 2013, upon a fact-finding that appellant mother neglected the subject child, and order of fact-finding, same court and Judge, entered on or about October 2, 2013, unanimously affirmed, without costs. 	The court properly determined that petitioner proved by a preponderance of the evidence that appellant had neglected the subject child by reason of her untreated mental condition and failure to provide adequate supervision and guardianship, which placed the child's physical, mental, and emotional condition at
imminent risk of becoming impaired (see Matter of Immanuel C.-S. [Debra C.], 104 AD3d 615 [1st Dept 2013]). The hospital records and the expert witnesses' testimony indicate that the mother suffers from, among other things, psychosis, bipolar disorder and paranoia, as evidenced by her beliefs that she is a famous actress, and someone is hacking into her computer. The mother testified to multiple extended hospitalizations for mental illness, and the record demonstrated her lack of insight into her illness and repeated relapses due to her noncompliance with treatment and prescribed medication (see Matter of Naomi S. [Hadar S.], 87 AD3d 936 [1st Dept 2011], lv denied 18 NY3d 804 [2012]).
Petitioner was not obligated to prove that the child suffered past or present harm, since [*2]the evidence demonstrated that he was at risk of harm based on demonstrable conduct by the mother (see Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 14, 2014
CLERK